DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2021 has been entered.

Response to Amendment
Applicant’s amendment filed on December 29, 2021 amends claims 1, 3-5, 11, and 13 cancels claim 2.  Claims 1, 3-5, and 11-13 are pending.

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 101 are unpersuasive with respect to the additional limitations included in Applicant’s amendment to claim 1.   The Examiner disagrees that the limitations recited in claim 1 cannot be performed in the mind.  Amended claim 1 presents one or more abstract ideas without significantly more.  The additional limitations do not add more than insignificant extra-solution activity to the judicial exception.  Similarly, the limitations recited in independent claim 11 present one or more ideas without significantly more.  Furthermore, the judicial exception presented in either claim 1 or claim 11 is not integrated into a practical application because each of the limitations are recited at a high level of generality.
Applicant alleges that Hirose does not teach a selection unit configured to select a first vehicle for which the return position information and the first user position information satisfy a predetermined relationship.  Examiner disagrees.  As was previously stated by the Examiner, Hirose at [0101] discloses a controller 10 that receives a reservation from a user which includes the user’s current location information.  Thus, Examiner notes that the reservation request submitted by the user, for processing by the controller, includes the user’s current location.  Hirose at [0107] further discloses that that the controller 10 determines whether or not the drop-off station that is set in the use reservation is available.  Hirose at [0107] further discloses 
Applicant's arguments with respect to the 35 U.S.C. 103 rejections filed on December 29, 2021 have been fully considered but they are not persuasive.

Claim Objections
Claim 1 is objected to because of the following informalities.
In claim 1, the words “each respective third vehicle” should be rewritten as follows: “each of the respective third vehicles” to correct antecedent basis issues.
Examiner will examine the merits of the claims based on the foregoing changes.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5 and 11-13 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to one or more abstract ideas without significantly more. 
Independent claim 1 recites an information providing device comprising: an acquisition unit configured to acquire first return position information indicating a position to which a first vehicle is returned and first user position information indicating a first user position of a first user, wherein the first user is an employee of a facility who is scheduled to move to the facility; a selection unit configured to calculate a time required for the first user to move from the first user position to the first return position, and select a second vehicle for which a time required for the first user to move from the first user position to a second return position associated with the second vehicle is less than a predetermined time; a transmission unit configured to transmit the second return position associated with the second vehicle to the first user; and a counting unit configured to count a number of third vehicles for which a time required for a second user, who is an employee of the facility who is scheduled to move from the facility, to arrive at each of the respective third vehicles is equal to or less than a predetermined time based on third return positions associated with each of the third vehicles and a position of the facility, when the number counted by the counting unit is equal to or less than a predetermined number, the transmission unit is configured to 
Claim 1 recites a device, which is within one of the four statutory categories.  The claim as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the recited limitations in the mind but for the recitation of generic components.  That is, other than reciting an acquisition unit, a selection unit, or a transmission unit, nothing in the claim precludes each of the steps performed by each of these units from practically being performed in the human mind.  
But for the acquisition unit, the step of acquiring first return position information indicating a position to which a first vehicle is returned and first user position information indicating a first user position of a first user, wherein the first user is an employee of a facility who is scheduled to move to the facility, may be performed in the human mind.  Therefore, claim 1 is directed to an abstract idea.  The foregoing step is equivalent to a person learning about where to return a vehicle based on where a user is currently located.  
But for the selection unit, the step of calculating a time required for the first user to move from the first user position to the first return position, and selecting a second vehicle for which a time required for the first user to move from the first user position to a second return position associated with the second vehicle is less than a predetermined time may be performed in one’s mind.  The foregoing step is equivalent 
But for the transmission unit, the step of configuring to transmit the second return position associated with the second vehicle to the first user may be performed in one’s mind.  The foregoing step is equivalent to a person telling a user where the return position of a vehicle is.
But for the counting unit, the step of counting a number of third vehicles for which a time required for a second user, who is an employee of the facility who is scheduled to move from the facility, to arrive at each of the respective third vehicles is equal to or less than a predetermined time based on third return positions associated with each of the third vehicles and a position of the facility, when the number counted by the counting unit is equal to or less than a predetermined number, the transmission unit is configured to transmit nonuse encouragement information for encouraging that the third vehicles not be moved from the facility may be performed in one’s mind.  The foregoing step is equivalent to a person deciding whether a user has sufficient amount of time to arrive at each of a number of vehicles and to not encourage movement of the vehicles from a facility when he determines that the user has sufficient amount of time.
The mere nominal recitation of a type of unit performing a step does not take the claim limitation out of the mental processes grouping.  The claim limitations do not 
This judicial exception is not integrated into a practical application because each of the limitations are recited at a high level of generality.  There is nothing implemented to technologically improve the functionality of each of the units recited in claim 1.  Each of the units is merely used as a tool to carry out the recited mental processes.  The judicial exception does not recite additional elements that are sufficient to amount to significantly more.  The limitations of the claim do not integrate the abstract idea into a practical application.
Since claim 1, under its broadest reasonable interpretation, recites limitations of a mental process, without integrating the limitations into a practical application and does not amount to significantly more, it is ineligible subject matter under 35 U.S.C. 101.
Claims 3-5 are rejected as ineligible subject matter under 35 U.S.C. 101 because each of these claims fall into the mental processes grouping as they depend on independent claim 1 and the additional limitations recited in each of these claims do not integrate the abstract idea into a practical application.
Independent claim 11 recites a terminal device of a user configured to: receive, from an information providing device, return position information indicating a position to which a first vehicle is returned; output the return position information; determine whether the first vehicle is to be used; when it is determined that the first vehicle is to 
Claim 11 recites a device, which is within one of the four statutory categories.  The claim as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the recited limitations in the mind but for the recitation of generic components.  That is, other than reciting an output unit, nothing in the claim precludes each of the steps performed by each of these units from practically being performed in the human mind.  
But for the information providing device, the step of receiving and outputting return position information of a first vehicle may be performed in the human mind.  The foregoing step is equivalent to a person deciding to return a vehicle to a return location based on associated user information.  The step of determining whether the first vehicle is to be used and transmitting information that the first vehicle is to be moved to a facility associated with the position to which the first vehicle is to be returned may also be performed in the human mind.  The foregoing step is equivalent to a person deciding whether he wants to use the first vehicle and communicating that the first vehicle is to be used to move something to a facility associated with a position to which the first 
The mere nominal recitation of a type of device performing a step does not take the claim limitation out of the mental processes grouping.  The claim limitations do not require any particular level of accuracy or precision, so nothing in the claim elements preclude these processes from practically being performed in the mind. 
This judicial exception is not integrated into a practical application because each of the limitations are recited at a high level of generality.  There is nothing implemented to technologically improve the functionality of the information providing device recited in claim 11.  The information providing device is merely used as a tool to carry out the recited mental process.  The judicial exception does not recite additional elements that are sufficient to amount to significantly more.  The limitations of the claim do not integrate the abstract idea into a practical application.
Since claim 11, under its broadest reasonable interpretation, recites limitations of a mental process, without integrating the limitations into a practical application, it is ineligible subject matter under 35 U.S.C. 101.  Claim 11 recites nothing more than 
Claims 12-13 are rejected as ineligible subject matter under 35 U.S.C. 101 because each of these claims fall into the mental processes grouping as they depend on independent claim 11 and the additional limitations recited in each of these claims do not integrate the abstract idea into a practical application.
Claims 4 and 12 are rejected as ineligible subject matter under 35 U.S.C. 101.  In addition to reciting devices that performs steps which fall into the mental processes grouping, claims 4 and 12 recite certain methods of organizing human activity related to commercial or legal interaction concepts.  Claim 4 recites transmitting incentive information indicating details of an incentive while claim 12 recites wherein the output unit is configured to additionally output incentive information indicating details of an incentive which is to be given based on use of the first vehicle.  These ideas fall into the commercial or legal interaction concept grouping as the subject matter relates to marketing or sales activities or behaviors.  The combination of the mental process grouping along with the organizing human activity grouping, absent any additional elements to integrate the limitations into a practical application, do not amount to significantly more.  Therefore, based on the foregoing reasons, claims 4 and 12 are rejected as ineligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-5, and 11-13 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  Each of these claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant is requested to provide evidence from the specification to support any amended claim.  
With respect to claim 1, Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation:
“a selection unit configured to:  select a second vehicle for which a time required for the first user to move from the first user position to a second return position 
With respect to claim 1, Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation:  “a counting unit configured to count a number of third vehicles for which a time required for a second user, who is an employee of the facility who is scheduled to move from the facility, to arrive at each of the respective third vehicles is equal to or less than a predetermined time based on third return positions associated with each of the third vehicles and a position of the facility; when the number counted by the counting unit is equal to or less than a predetermined number, the transmission unit is configured to transmit nonuse encouragement information for encouraging that the third vehicles not be moved from the facility” as recited in the fourth and fifth clauses of claim 1.
With respect to claim 11, Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation: “use information indicating that the first vehicle is to be moved to a facility associated with the position to which the first vehicle is returned” as recited in claim 11.  
Regarding claim 13, Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of: “wherein the terminal device is further configured to, when it is determined that the first vehicle is not to be used, transmit, to the information providing device, non-use information indicating that 
The Examiner is unable to determine what each of claims 1, 11, and 13 is directed to.  As a consequence, an examination under prior art cannot be performed for claim 13 and the aforementioned clauses of claims 1 and 11 at this time.  
Each of claims 3-5 depend on claim 1.   Since claims 3-5 fail to resolve the deficiencies of claim 1, they are also rejected under 35 U.S.C. 112(a), first paragraph for the same reasons as stated above.
Each of claims 12-13 depend on claim 11.   Since claims 12-13 fail to resolve the deficiencies of claim 11, they are also rejected under 35 U.S.C. 112(a), first paragraph for the same reasons as stated above.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Because the Examiner is unable to determine what the fourth clause of claim 1 is directed to, an examination of this clause under prior art cannot be performed at this time.
Claim 5 recites “wherein the selection unit is configured to select a fourth vehicle other than the first vehicle that was previously selected when the reception unit has received the nonuse information”.  However, referring back to claim 1, which claim 5 depends on, the selection unit is configured to select a second vehicle.  Thus, it is unclear why claim 5 recites “the first vehicle that was previously selected”.

Each of claims 3-5 depend on claim 1.   Since claims 3-5 fail to resolve the deficiencies of claim 1, they are also rejected under 35 U.S.C. 112(b), second paragraph for the same reasons as stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, and 11-12 are rejected under 35 U.S.C. 102 (a) (1) as being unpatentable over Hirose et al. (US 2017/0316535).
information providing device comprising: an acquisition unit configured to acquire first return position information indicating a position to which a first vehicle is returned and first user position information indicating a first user position of a first user, wherein the first user is an employee of a facility who is scheduled to move to a facility; (see Hirose at [0047] which discloses that controller 10 of the shared vehicle management device 100 comprises a ROM 12 that stores programs for executing processes to manage and operate a vehicle sharing system, a CPU 11 for executing the programs that are stored in this ROM 12, and a RAM 13 that functions as an accessible storage device; also see Hirose at [0101] which discloses a controller 10 that determines the user’s current location information and information on the drop-off station that is set by the user; Examiner maps user’s current location to the first user position and drop-off station to position to which a vehicle is returned at a facility.  Examiner notes that the execution of a program by the CPU of the controller implements the steps performed by the acquisition unit.  Examiner maps one of the programs to the acquisition unit, where each program may be considered a software module or unit.  Examiner further notes that whether a user is an employee or not is not important and does not provide any patentable weight as the user could be anyone that is capable of driving a car.) 
a selection unit configured to calculate a time required for the first user to move from the first user position to the first return position; (see Hirose at [0098] includes user’s current location information and an ID of the shared vehicle (Vn); see Hirose at [0107] which further discloses that the controller determines whether a drop-off station is available for the shared vehicle (Vn).  Hirose further discloses that the controller determines whether a space for parking the shared vehicle (Vn) will be present at the set drop-of station after the start time of the next business hour.  Examiner notes that the execution of a program of the programs by the CPU of the controller implements the step performed by the selection unit.  Examiner maps one of the programs to the selection unit.) 
and a transmission unit configured to transmit the second return position associated with the second vehicle to the first user (see Hirose at [0107] in conjunction with Fig. 6A which discloses that if it is determined that the set drop-off station is available, the process proceeds to step S208 which notifies the user that use reservation is completed using the set drop-off station.  Examiner notes that the execution of another program of the programs by the CPU of the controller implements the step performed by the transmission unit.  Examiner maps one of the programs to the transmission unit.)
a reception unit configured to receive use completion information indicating that the first user has moved to the facility using the second vehicle, (see Hirose at [0071] in conjunction with Fig. 1B which discloses that the controller 10 communicates with each vehicle-mounted device and each user terminal device, and notifies, to the user, to the effect that a return of a shared vehicle Vn has been completed.  Examiner notes that the execution of another program of the programs stored in ROM, by the CPU of the controller, may implement the step performed by the reception unit.  Examiner maps one of the programs to the reception unit.) wherein the transmission unit is configured to additionally transmit incentive information indicating details of an incentive which is to be given based on use of the first vehicle when the reception unit has received the use completion information (see Hirose at [0021] which discloses that the shared vehicle management device calculates the utilization rate of each station, and provides a predetermined incentive benefit to a user that has used a station with a low utilization rate as a lending station or a drop-off station.)
	Regarding claim 5, Hirose teaches the information providing device according to claim 1, further comprising a reception unit and selection unit (See Hirose at [0047] which discloses that the controller 10 of the shared vehicle management device 100 comprises a ROM 12 that stores programs for executing processes to manage and configured to receive nonuse information indicating that the second vehicle is not used (See Hirose at [0065] which discloses that even if a shared vehicle Vn is scheduled to be on standby at the start time of the next business hours at a lending station that is set by a user by a use reservation, if the remaining amount of the driving energy of the shared vehicle Vn is less than a predetermined threshold value, or if it is predicted that the maintenance state of the shared vehicle Vn will not satisfy a predetermined standard, at the start time of the next business hours, the controller 10 of the present embodiment can be configured to not accept a use reservation for the shared vehicle Vn.  Examiner maps the information regarding the remaining amount of driving energy or maintenance state of the vehicle to the nonuse information.  Examiner notes that the insufficient driving energy and/or unsatisfactory maintenance state comprises information associated with nonuse of the shared vehicle.  Examiner notes that in the event such a situation is determined by the controller 10 through communications between the controller and the shared vehicle, as depicted in Hirose, at Fig. 1B, the reservation is not accepted and another reservation would need to be considered by the controller, in which another shared vehicle (having another vehicle ID) is provided by 
	Regarding claim 11, Hirose teaches the terminal device of a user configured to: receive, from an information providing device, return position information indicating a position to which a first vehicle is returned; (see Hirose at [0024] which discloses that the user terminal device 400X of the present embodiment can be a personal computer, a smartphone, a PDA, and other portable terminal devices; Examiner maps the user terminal device 400X to the recited terminal device.  Also, see Hirose at [0047] which discloses that controller 10 of the shared vehicle management device 100 comprises a ROM 12 that stores programs for executing processes to manage and operate a vehicle sharing system, a CPU 11 for executing the programs that are stored in this ROM 12, and a RAM 13 that functions as an accessible storage device; Examiner maps the shared management device to the information providing device.  Hirose at [0107-0108] further discloses that the controller 10 notifies the user to change the drop-off station via the user terminal device if it determines that the set drop-off station is unavailable.  Otherwise, the controller notifies the user that the use reservation has been accepted and completed.  Examiner maps the notification that the set drop-off station is unavailable or that the drop-off station is accepted by way of the acceptance and completion notification sent to the user to the return position information.)
output the return position information; (see Hirose at [0108] which discloses that the controller 10 notifies the user via the user terminal device 400X.  Examiner notes that the terminal device 400X may include a personal computer, a smartphone, a PDA, and other portable terminal devices.  Examiner notes that when the user is notified, the terminal device outputs the notification by way of its user interface, such as a display or speaker.)
determine whether the first vehicle is to be used; (see Hirose at [0089] which discloses that a use request is transmitted by a user.)
when it is determined that the first vehicle is to be used, transmit, to the information providing device, (see Hirose at [0089] which discloses that a use request includes the user’s ID information, the user’s current location information, information on the lending station set by the user, the ID of the shared vehicle Vn that the user is trying to use, and information on the drop-off station that is set by the user.)
and when the user has used the first vehicle to move to the facility, transmit use completion information indicating that the first user has moved to the facility using the first vehicle. (see Hirose at [0093 – [0098]:  Hirose discloses that the controller 10 determines whether or not a return request for returning the shared vehicle Vn has been transmitted from the user.   Hirose further discloses that a return request that is transmitted by the user includes the ID information of the user, as well as the ID information and the location information of the shared vehicle Vn that was used by the 
Regarding claim 12, Hirose teaches the terminal device according to claim 11, wherein the terminal device is further configured to output incentive information indicating details of an incentive which is to be given based on use of the first vehicle (see Hirose at [0021] which discloses the shared vehicle management device 100 calculates the utilization rate of each station, and provides a predetermined incentive benefit to a user.  Hirose at [0021] further discloses that a user is encouraged to use a station with a low utilization rate.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US 2017/0316535) in view of Kamini et al. (US 2018/0357898).
Regarding claim 3, Hirose teaches the information providing device according to claim 1 regarding the selection unit, the first user position, second return position (see Hirose at [0047] which discloses that controller 10 of the shared vehicle management device 100 comprises a ROM 12 that stores programs for executing processes to 
Hirose does not expressly disclose is configured to select the second vehicle for which a length of a route which is used for the first user to move from the first user position to the second return position is equal to or less than a predetermined length based on the second return position and the first user position which, in a related art, Kamini teaches.  (see Kamini at [0057] which discloses that the threshold maximum distance can be a reservation parameter that specifies a maximum distance a user desires the vehicle to be in with respect to the start location, which can be the user's present location or other location as indicated by the user. The threshold maximum distance can be a predetermined distance that is inputted as a reservation parameter by the user.  Examiner maps the threshold maximum distance to the predetermined length.  Examiner notes that a user may correspond to a first and/or a second user.)

One would have been motivated to make such a modification to allow a user to reserve or use a nearby vehicle, as suggested by Kamini at [0057].  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 




/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661